Case 2:18-cv-00245-JRG Document 89 Filed 05/15/19 Page 1 of 2 PageID #: 11073



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


UNITED SERVICES AUTOMOBILE                       )
ASSOCIATION                                      )
a Texas reciprocal inter-insurance exchange,     )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )   Civil Action No. 2:18-CV-245 (JRG)
                                                 )
WELLS FARGO BANK, N.A.,                          )   JURY TRIAL DEMANDED
a national banking association,                  )
                                                 )
               Defendant.                        )


            PLAINTIFF’S NOTICE OF DECISION DENYING INSTITUTION OF
                  COVERED BUSINESS METHOD PATENT REVIEW

       Plaintiff United Services Automobile Association (“USAA”) hereby provides notice that

the Patent Trial and Appeal Board has denied initiation of a Covered Business Matter review of

United States Patent No. 8, 977, 571, one of the patents before the Court. Attached to this Notice

as Exhibit A is the PTAB’s decision. The Board found that: (1) "the ’571 patent’s solution to the

addressed problem is rooted in technology, and thus, is a ‘technical solution’” (Exhibit A, 29);

and (2) "Petitioner has not sufficiently persuaded us that the ’571 patent recites a technological

solution that is not novel and nonobvious[.]" (Exhibit A, 30). As part of its analysis, the Board

construed certain claim terms under the broadest reasonable interpretation standard that are also

at issue in the claim construction briefing before this Court. (See generally Exhibit A, at 9-21).




                                                 1
Case 2:18-cv-00245-JRG Document 89 Filed 05/15/19 Page 2 of 2 PageID #: 11074



                                              Respectfully submitted,


                                              PARKER, BUNT & AINSWORTH, P.C.
                                              /s/ Robert Christopher Bunt
                                              Robert Christopher Bunt
                                              Texas State Bar No. 00787165
                                              Charles Ainsworth
                                              Texas State Bar No. 00783521
                                              100 E. Ferguson, Suite 418
                                              Tyler, Texas 75702
                                              Tel. (903) 531-3535
                                              charley@pbatyler.com
                                              rcbunt@pbatyler.com

                                              IRELL & MANELLA LLP
                                              Jason Sheasby (CA #205455), pro hac vice
                                              Ben Hattenbach (CA #186455), pro hac vice
                                              Anthony Rowles (CA #301209), pro hac vice
                                              1800 Avenue of the Stars, Suite 900
                                              Los Angeles, CA 90067
                                              Tel. (310) 277-1010
                                              Fax (310) 203-7199
                                              jsheasby@irell.com
                                              bhattenbach@irell.com
                                              trowles@irell.com

                                              Attorneys for Plaintiff United Services
                                              Automobile Association (USAA)

                               CERTIFICATE OF SERVICE

       I hereby certify that, on May 15, 2019, a true and correct copy of the foregoing was

served to all counsel of record via CM/ECF.

                                              /s/ Robert Christopher Bunt
                                              ROBERT CHRISTOPHER BUNT




                                                 2
